Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3, 6, 11-13, and 16 are pending.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ryan M. Spanheimer (Reg. No. 73,977) on July 2, 2021.

The application has been amended as follows: 
Claim 1: A method comprising: 
instructing an IoT automation device to transmit a visual signal from an emitter of the IoT automation device; 
receiving, at an IoT video device, the visual signal the from an emitter of the IoT automation device, the visual signal identifying the IoT automation device; 
responsive to receiving the visual signal, identifying and saving an actual first location of the IoT automation device within the field of view of the IoT video device based on a location at which the visual signal is emitted from the emitter of the IoT automation device; 
receiving a video data stream from an the IoT video device monitoring a region in which the IoT automation device is located within a field of view of the IoT video device; 

matching the actual location of the IoT automation device within the field of view of the IoT video device with a first location on the display of the user interface device;
overlaying, for a predetermined period of time, a controlling graphic at the first location on the display of the user interface device that is on top of a depiction of the IoT automation device in the video data stream displayed on the display of the user interface device; 
receiving first user input at a touch point on the video data stream displayed on the display of the user interface device; 
determining whether the touchpoint on the video data stream is correlated with the first location of the controlling graphic overlaying the video data stream on the display of the user interface device; 
responsive to the touchpoint being correlated with the first location on the display of the user interface device, initiating a change of state of the IoT automation device in the region; and 
responsive to initiating the change of state of the IoT automation device, removing the controlling graphic from the display of the user interface device and displaying the video data stream on the display of the user interface device with the depiction of the IoT automation device showing the state changed in the video data stream.

Claim 6: (Canceled)

Claim 11: A system comprising: 
an IoT video device monitoring a region; 
an IoT automation device located in the region within a field of view of the IoT video device, the IoT automation device including an emitter; 

a user interface device in communication with the remote server or device, wherein the remote server or user interface device instructs the IoT automation device to transmit a visual signal from the emitter of the IoT automation device, 
wherein the visual signal identifies the IoT automation device wherein the IoT video device receives the visual signal and transmits the visual signal to the remote server or user interface device, 
wherein, in response to receiving the visual signal, the remote server or user interface device identifies and saves an actual first location of the IoT automation device within the field of view of the IoT video device based on a location at which the visual signal is emitted from the emitter of the IoT automation device, 
wherein the IoT video device captures a video data stream of the field of view and transmits the video data stream to the remote server or device, 
wherein the remote server or device transmits the video data stream to the user interface device, 
wherein the user interface device displays the video data stream on a display of the user interface device, 
wherein the remote server or device matches the actual location of the IoT automation device within the field of view of the IoT video device with a first location on the display of the user interface device,
wherein the remote server or device overlays, for a predetermined period of time, a controlling graphic at the first location on the display of the user interface device that is on top of a depiction of the IoT automation device in the video data stream displayed on the display of the user interface device, 

wherein the user interface device determines whether the touchpoint on the video data stream is correlated with the first location of the controlling graphic overlaying the video data stream on the display of the user interface device, 
wherein, responsive to the touchpoint being correlated with the first location on the display of the user interface device, the remote server or device initiates a change of state of the IoT automation device in the region, and 
wherein, responsive to initiating the change of state of the IoT automation device in the region, the remote server or device removes the controlling graphic from the display of the device and displays the video data stream on the display of the device with the depiction of the IoT automation device showing the state changed in the video data stream.

Claim 16: (Canceled)


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
An updated search found potential prior art Burns et al. (US 20180177031 A1), Izadi et al. (US 7884734 B2) and Yoo et al. (US 9438440 B2) which generally teach identifying a location of an IOT device using emitted visual signals. However, none of the prior art teach “instructing the IOT device to transmit a visual signal to identify the device”, “saving an actual location of the IOT device”, “receiving and displaying a video stream on a display”, “matching the actual location of the IoT device within the field of view of the IoT video device with a first location on the display”, “overlaying for a predetermined amount of time a controlling graphic at the first location that is on top of a depiction of the IoT device in . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONGJIA PAN whose telephone number is (571)270-1177.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 

/YONGJIA PAN/Primary Examiner, Art Unit 2145